

Exhibit 10.3


INTELLECTUAL PROPERTY SECURITY AGREEMENT


This Intellectual Property Security Agreement is entered into as of the 5th day
of May, 2017 by and among MIDCAP FINANCIAL TRUST, a Delaware statutory trust
(“Agent”) and PTC THERAPEUTICS, INC., a Delaware corporation (together with any
other Person that joins this agreement as a Grantor, each a “Grantor” and
collectively, the “Grantors”).


RECITALS


A.    The Lenders have agreed to make certain advances of money and to extend
certain financial accommodation to the Grantors (the “Credit Extensions”) in the
amounts and manner set forth in that certain Credit and Security Agreement, by
and between Agent, the Lenders and the Grantors dated as of the date hereof (as
the same may be amended, modified or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein are used as defined in the Credit
Agreement). The Lenders are willing to make the Credit Extensions to the
Grantors, but only upon the condition, among others, that the Grantors shall
grant to Agent, for the ratable benefit of the Lenders, a security interest in
certain Copyrights, Trademarks, Patents, and Mask Works (as each term is
described below) to secure the obligations of the Grantors under the Credit
Agreement.


B.    Pursuant to the terms of the Credit Agreement, each Grantor has granted to
Agent, for the ratable benefit of the Lenders, a security interest in all of
such Grantor's right, title and interest, whether presently existing or
hereafter acquired, in, to and under all of the Collateral.


NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, as collateral security for the
prompt and complete payment when due of its obligations under the Credit
Agreement, each Grantor hereby represents, warrants, covenants and agrees as
follows:


AGREEMENT


To secure its obligations under the Credit Agreement, each Grantor grants and
pledges to Agent, for the ratable benefit of the Lenders, a security interest in
all of such Grantor's right, title and interest in, to and under its
intellectual property (all of which shall collectively be called the
“Intellectual Property Collateral”), including, without limitation, the
following:


(a)    Any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret, now or hereafter existing, created, acquired or
held, including without limitation those set forth on Exhibit A attached hereto
(collectively, the “Copyrights”);


(b)    Any and all trade secrets, and any and all intellectual property rights
in computer software and computer software products now or hereafter existing,
created, acquired or held;


(c)    Any and all design rights that may be available to such Grantor now or
hereafter existing, created, acquired or held;


(d)    All patents, patent applications and like protections including, without
limitation, improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same, including without limitation
the patents and patent applications set forth on Exhibit B attached hereto
(collectively, the “Patents”);







--------------------------------------------------------------------------------







(e)    Any trademark and servicemark rights, whether registered or not,
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of such Grantor connected with and
symbolized by such trademarks, including without limitation those set forth on
Exhibit C attached hereto (collectively, the “Trademarks”);


(f)    All mask works or similar rights available for the protection of
semiconductor chips, now owned or hereafter acquired, including, without
limitation those set forth on Exhibit D attached hereto (collectively, the “Mask
Works”);


(g)    Any and all claims for damages by way of past, present and future
infringements of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;


(h)    All licenses or other rights to use any of the Copyrights, Patents,
Trademarks, or Mask Works and all license fees and royalties arising from such
use to the extent permitted by such license or rights;


(i)    All amendments, extensions, renewals and extensions of any of the
Copyrights, Trademarks, Patents, or Mask Works; and


(j)    All proceeds and products of the foregoing, including without limitation
all payments under insurance or any indemnity or warranty payable in respect of
any of the foregoing.


This security interest is granted in conjunction with the security interest
granted to Agent, for the ratable benefit of the Lenders, under the Credit
Agreement. The rights and remedies of Agent with respect to the security
interest granted hereby are in addition to those set forth in the Credit
Agreement and the other Financing Documents, and those which are now or
hereafter available to Agent as a matter of law or equity. Each right, power and
remedy of Agent provided for herein or in the Credit Agreement or any of the
Financing Documents, or now or hereafter existing at law or in equity shall be
cumulative and concurrent and shall be in addition to every right, power or
remedy provided for herein and the exercise by Agent of any one or more of the
rights, powers or remedies provided for in this Intellectual Property Security
Agreement, the Credit Agreement or any of the other Financing Documents, or now
or hereafter existing at law or in equity, shall not preclude the simultaneous
or later exercise by any person, including Agent, of any or all other rights,
powers or remedies.


[Signature page follows.]




















2





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Intellectual Property Security
Agreement to be duly executed by its officers thereunto duly authorized as of
the first date written above.




GRANTORS:
PTC Therapeutics, Inc.


By: /s/ Mark E. Boulding
Name: Mark E. Boulding
Title: Executive Vice President, Chief Legal Officer


Address: 100 Corporate Court, South Plainfield, NJ 07080
Attn: Mark E. Boulding









AGENT:
MIDCAP FINANCIAL TRUST


By: Apollo Capital Management, L.P.,
its investment manager


By: Apollo Capital Management GP, LLC,
its general partner




By: /s/ Maurice Amsellem
Name: Maurice Amsellem
Title: Authorized Signatory










